In an action of covenant by White against Brozan on this agreement, in which the plaintiff averred performance of his part and recovered, the following points were decided:—*4322. For a breach of any of Brown’s covenants in the agreement, a suit might be sustained against him by White, without an averment in the declaration that a performance had been previously requested.■ 3. Promissory notes executed by Brown alone, were not the security for the payment of the 600 dollars, which wás required by the agreement,